03/02/2020   18:04Kostelanetz & Fink , LLP                                  (FAX) 212 808 8108        P.002/002




                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF NEW YORK

                                                      )
        UNITED STATES OF AMERICA                  .   )
                                                      )    Case No.: 20,MAG-00455
                        v.                            )
                                                      )    Hon. Kevin N. Fox
        EVAN BROWN,                                   )
                                                      )
                             Defendant.               )
       ----------)



                                                      ORDER

              Upon the application of defendant Evan Brown, who has been released on a $500,000

       unsecured personal recognizance bond co-signed by two financially responsible persons, it is

       hereby ORDERED that Mr. Brown is permitted to travel to Nashville, Tennessee, from March

       23, 2020 to March 27, 2020, for the purpose of attending th~ Vendor Summit, a business

       conference.

       SO ORDERED.

       March 3 , 2020




                                                           KEVINN. FOX
                                                           United States Magistrate Judge
13/02/2020        18: 04 Koste I anetz 8: Fink ,   LLP                                      ( FAX) 212 808 8108   P, 001/002




                                                   KOSTELANETZ & FINK, LLP
                                                   7 WORLD TRADE CENTER, 34Tlf FLOOR
                                                         NEW YORK, NEW YORK        l 0007
             wASHINGTON, DC Orne.?
      601 NEw JBRSBY AVBNU!!, NW, St.nn 620                  TEL: (212) 808-8100
             WASHINGTON,    DC 20001                         FAX: (212) 808-8108
                                                               www.lcflaw.com
                T21.; (202) S?S-8000
                FAX1(202)   844.JSOO


                                                                           March 2, 2020

           BY FACSIMILE (212) 805-4060

           Honorable Kevin N. Fox
           United States Magistrate Judge
           Southern District of New York
           United States Courthouse
           500 Pearl Street
           New York, New York ·10007

                                 Re:     United States v. Evan Brown
                                         20-MAG-00455

           Dear Magistrate Judge Fox:

                  We represent Evan Brown, a defendant in the above-captioned matter. We write on Mr.
           Brown's behalf to request that he be permitted to travel to Nashville, Tennessee from March 23,
           2020 to March 27, 2020, in order to attend the Vendor Summit, a business conference sponsored
           by Hospitality Upgrade.

                   Mr, Brown was arrested on January 17, 2020 and released that same day on a $500,000
          unsecured personal recognizance bond, co-signed by two financially responsible persons. His
          travel is restricted to the Southern District of New York, Eastern District of New York, and
          District of New Jersey. He has surrendered his passport.

                      Both Assistant United States Attorney Katherine Reilly and Pretrial Services Officer
          Wayne Webb, who supervises Mr. Brown, have indicated that they do not object to this travel
          request.

                        A proposed order is provided herewith for the Court's consideration.




          cc:         AUSA Katherine Reilly (by email)
                      USPTS Officer Wayne Webb (by email)
